ELECTRODE ASSEMBLY AND ELECTROCHEMICAL DEVICE COMPRISING ELECTRODE ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In response to communication filed on 2/1/2022:
Claims 1, 2, 16, and 21 have been amended; no new matter has been entered.
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 16, and 21 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (JP 2017-027852 A) and further in view of Lee et al. (US 2016/0226051 A1).
Regarding claims 1-6, 14, 15, and 21, Miyazawa et al. teach an electrode assembly comprising two electrodes having polarities opposite to each other (Abstract and paragraph 0002), and a separator interposed between the two electrodes (Abstract and paragraph 0002 discloses a separator in between a cathode and an anode.), wherein the separator comprises:
a separator base which comprises a porous polymer substrate having a plurality of pores (Paragraph 0013 disclose a separator with a polyolefin porous base. Paragraph 0015 discloses the polyolefin can comprise polyethylene.) and a porous coating layer on at least one surface of the porous polymer substrate and containing a plurality of inorganic particles and a (Paragraph 0013 discloses a porous filler coated on both sides of the polyolefin substrate. Paragraph 0026 discloses porous filler is comprised of inorganic filler and a resin binder. Paragraph 0026 discloses the inorganic filler can be comprised of various compounds such as alumina and silica. Further paragraph 0031 discloses the resin binder can contain polyvinyl acetate.); and
an adhesive layer on at least one surface of the separator base to face either of the electrodes and containing an adhesive resin (Paragraph 0010 discloses the separator for a power storage element containing a polyolefin porous base material and a thermoplastic polymer layer arranged on at least one surface of the porous base material. Further, paragraph 0061 discloses it can be comprised of CMC, which has adhesive properties.)
However, Miyazawa et al. do not teach wherein a Peel Strength adhesion between the porous polymer substrate and the porous coating layer and a Lami Strength adhesion between the adhesive layer and the electrode satisfy: 1.10 < (Peel Strength)/(Lami Strength) <2.1.
MPEP 2112.01: COMPOSITION, PRODUCT, AND APPARATUS CLAIMS
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie
While Miyazawa et al. teach SiO2 in the separator is present at 81% by mass as a ratio of the total amount of resin and inorganic particles (Paragraph 0127), they do not teach wherein the weight ratio of the inorganic particles to the binder polymer is 85:15-95:5 
Lee et al. teach a preparation method of a separator according to the present disclosure includes preparing an aqueous slurry including inorganic particles, a binder polymer, and an aqueous medium, and coating the aqueous slurry on at least one surface of a porous polymer substrate to form an organic-inorganic composite porous coating layer (Abstract). Further, the porous polymer layer comprises a polyolefin-based porous polymer film substrate (Claim 8), the inorganic particles can comprise silica and alumina (Claim 15), and the weight ratio of inorganic particles and binder polymer is in a range between 50:50 and 99:1 (Claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the weight ratio of inorganic particles and binder polymer of Miyazawa with that of Lee being that a weight ratio of the inorganic particles and the binder polymer is preferably, for example, in a range between 50:50 and 99:1, more preferably between 60:40 and 99:1, much more preferably between 70:30 and 95:5. When a content ratio of the inorganic particles to the binder polymer is less than 50:50, because the polymer content is high, a porous coating layer being formed may reduce in pore size and porosity. When the content of the inorganic particles is higher than 99 parts by weight, a porous coating layer being formed may degrade in peeling resistance because of a low content of the binder polymer (Paragraph 0042).
Regarding claim 7, Miyazawa and Lee et al. teach the electrode assembly according to claim 1. Further, Miyazawa teaches wherein the porous polymer substrate is treated by corona discharge treatment (Paragraph 0096)
Regarding claim 9, Miyazawa and Lee et al. teach the electrode assembly according to claim 1. Further, Miyazawa teaches wherein the porous coating layer has a thickness of 1-10 µm (Paragraph 0035 discloses 1-50 µm thick.) and the adhesive layer has a thickness of 0.5-4 µm (Paragraph 0038 discloses 0.01-5 µm thick.).
Regarding claim 10, Miyazawa and Lee et al. teach an electrochemical device (Paragraph 009) comprising one or more of the electrode assembly as defined in claim 1. Miyazawa teaches an electrolyte injected thereto (Paragraph 0027).
Regarding claim 11, Miyazawa and Lee et al. teach the electrode assembly according to claim 10. Further, Miyazawa teaches a lithium secondary battery (Paragraph 00103).
Regarding claim 12, Miyazawa and Lee et al. teach the electrode assembly according to claim 1. Further, Miyazawa teaches the porous coating layer is disposed on both surfaces of the porous substrate (Paragraph 0013.).
Regarding claim 13, Miyazawa and Lee et al. teach the electrode assembly according to claim 1. Further, Miyazawa teaches wherein the porous coating layer is prepared from a homogeneous mixture comprising the inorganic particles, the binder polymer and a solvent (Paragraph 0036 discloses the porous filler comprises inorganic particles, a resin binder, and a solvent.) selected from the group consisting of water, acetone, tetrahydrofuran, methylene chloride, cyclohexane, and a combination of two or more thereof (Paragraph 0095 discloses the solvent can comprise water.).
Regarding claims 16-20, Miyazawa et al. teach an electrode assembly comprising two electrodes having polarities opposite to each other (Abstract and paragraph 0002), and a separator interposed between the two electrodes (Abstract and paragraph 0002 discloses a separator in between a cathode and an anode.)
a separator base which comprises a porous polymer substrate having a plurality of pores (Paragraph 0013 disclose a separator with a polyolefin porous base. Paragraph 0015 discloses the polyolefin can comprise polyethylene.) and a porous coating layer on at least one surface of the porous polymer substrate and containing a plurality of inorganic particles and a binder polymer on the whole or a part of the surface of the inorganic particles (Paragraph 0013 discloses a porous filler coated on both sides of the polyolefin substrate. Paragraph 0026 discloses porous filler is comprised of inorganic filler and a resin binder. Paragraph 0026 discloses the inorganic filler can be comprised of various compounds such as alumina and silica. Further paragraph 0031 discloses the resin binder can contain polyvinyl acetate.); and
an adhesive layer on at least one surface of the separator base to face either of the electrodes and containing an adhesive resin (Paragraph 0010 discloses the separator for a power storage element containing a polyolefin porous base material and a thermoplastic polymer layer arranged on at least one surface of the porous base material. Further, paragraph 0061 discloses it can be comprised of CMC, which has adhesive properties.),
While Miyazawa et al. teach SiO2 in the separator is present at 81% by mass as a ratio of the total amount of resin and inorganic particles (Paragraph 0127), they do not teach wherein the weight ratio of the inorganic particles to the binder polymer is 85:15-95:5 
Lee et al. teach a preparation method of a separator according to the present disclosure includes preparing an aqueous slurry including inorganic particles, a binder polymer, and an aqueous medium, and coating the aqueous slurry on at least one surface of a porous polymer substrate to form an organic-inorganic composite porous coating layer (Abstract). Further, the porous polymer layer comprises a polyolefin-based porous polymer film substrate (Claim 8), the (Claim 15), and the weight ratio of inorganic particles and binder polymer is in a range between 50:50 and 99:1 (Claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the weight ratio of inorganic particles and binder polymer of Miyazawa with that of Lee being that a weight ratio of the inorganic particles and the binder polymer is preferably, for example, in a range between 50:50 and 99:1, more preferably between 60:40 and 99:1, much more preferably between 70:30 and 95:5. When a content ratio of the inorganic particles to the binder polymer is less than 50:50, because the polymer content is high, a porous coating layer being formed may reduce in pore size and porosity. When the content of the inorganic particles is higher than 99 parts by weight, a porous coating layer being formed may degrade in peeling resistance because of a low content of the binder polymer (Paragraph 0042).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729